TINA C. YOUNG, CSR, RPR
                            452nd OFFICIAL REPORTER
                                  902 S. CHURCH                                 FILED IN
                                                                         4th COURT OF APPEALS
                              BRADY, TEXAS 76825                          SAN ANTONIO, TEXAS
                                   325-597-3588                          1/13/2015 10:45:59 AM
                                                                             KEITH E. HOTTLE
January 13, 2015                                                                  Clerk



Mr. Keith Hottle,
Clerk of the Fourth Court of Appeals
Cadena-Reeves Justice Center
San Antonio, Texas 78205

IN RE: Trial Court Cause Nos. 3724 Freeman Vs. Newfield Exploration and 3725 Myers
Vs. Newfield Exploration; In the 452nd , Edwards County, Texas

Dear Mr. Hottle:

I am writing to inform you that I have received a request from Mr. Lloyd Muennink,
attorney for Mr. Myers and Mr. Freeman, requesting the Reporter’s Record for a hearing
on Defendant’s Motion for Summary Judgment only. The hearing date in the letter was
incorrect, but I am proceeding on a Motion for Summary Judgment hearing taken
September 16, 2014, as I believe this is the hearing he intended to request.

I have had several phone contacts with Mr. Mike Thompson, Jr. through his legal
assistant requesting same and also informing me that an appeal on the trial in Mr.
Freeman’s case would be forthcoming.

Mr. Thompson has not filed an appearance in either case at this point, but his legal
assistant has informed me that he will be filing an appearance. I have tried to contact Mr.
Meunnink to verify this, and have been unable to speak with him.

I am this day sending a letter to Mr. Muennink to request payment for the Reporter’s
Record in the Motion for Summary Judgment only since that is the only portion of the
case that has been formally appealed. I will forward a copy of the letter to the 4th Court to
keep in this cause.
I wanted to inform the 4th Court of this unusual situation in case a problem should arise
on timely filing the record.

Thank you for your consideration.


Sincerely,



Tina C. Young, CSR, RPR
452nd Official Reporter

Attachment